         Case 1:21-cv-00219-DCN Document 11 Filed 08/11/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

  WESTERN WATERSHEDS PROJECT,
                                                   Case No. 1:21-cv-00219-DCN
         Plaintiff,
                                                   MEMORANDUM DECISION AND
          v.                                       ORDER

  NATIONAL PARK SERVICE,

         Defendant.


                                   I. INTRODUCTION

       Pending before the Court is a Joint Motion to Expedite Consideration of

Defendant’s Request to Stay all Deadlines Pending Resolution of Defendant’s Motion to

Transfer Venue (“Motion to Expedite”) by Plaintiff Western Watersheds Project (“WWP”)

and Defendant National Park Service (“NPS”). Dkt. 10.

       Having reviewed the record, the Court finds the parties have adequately presented

the facts and legal arguments in their briefs. Accordingly, in the interest of avoiding further

delay, and because the Court finds the decisional process would not be significantly aided

by oral argument, the Court decides the pending motion on the record and without oral

argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B).

       For the reasons stated herein, the Court will GRANT the Motion to Expedite, and

DENY NPS’s request for a stay pending resolution of the Court’s decision regarding



MEMORANDUM DECISION AND ORDER - 1
         Case 1:21-cv-00219-DCN Document 11 Filed 08/11/21 Page 2 of 6




NNP’s Motion to Transfer Venue. NPS shall file its answer, or other responsive pleading,

on or before August 31, 2021.

                                      II. BACKGROUND

       On May 20, 2021, WWP filed the instant suit against NPS alleging that NPS failed

to timely respond to, or did not properly adjudicate, nine Freedom of Information Act

(“FOIA”) requests. Dkt. 1. The relevant FOIA requests concern information regarding the

management of livestock grazing and associated infrastructure in three units of the National

Park System: Capitol Reef National Park, the Glen Canyon National Recreation Area, and

the Dinosaur National Monument.1 NPS responded with a Motion to Transfer Venue under

28 U.S.C. § 1404(a) on June 25, 2021. Dkt. 7. NPS argues the majority of the relevant

FOIA requests were designed to acquire documents from the Park Service in preparation

for a federal grazing lawsuit that WWP filed in 2019, and which remains pending in the

District of Utah. Dkt. 7, at 2. NPS contends that while venue is technically proper in Idaho,

venue is more appropriate and convenient in Utah given, among other things, the related

federal court litigation already pending in Utah. Id.

       In addition to seeking a transfer of venue, NPS also asked the Court to stay all

deadlines in the case pending resolution of NPS’s Motion to Transfer Venue, including a

stay of NPS’s deadline to file an Answer or otherwise respond to the Complaint under

Federal Rule of Civil Procedure 12. Dkt. 7, at 9. In its Response brief, WWP argued a




1
 Although none of these units are located in Idaho, WWP resides and maintains its principal place of
business in Idaho. Dkt. 8, at 8. Under FOIA, venue is proper in, inter alia, the district in which the
complainant resides, or has its principal place of business. 5 U.S.C. § 552(a)(4)(B).


MEMORANDUM DECISION AND ORDER - 2
         Case 1:21-cv-00219-DCN Document 11 Filed 08/11/21 Page 3 of 6




transfer of venue was improper, and also opposed NPS’s stay request. The Motion to

Transfer Venue became ripe on July 28, 2021, and is pending adjudication by the Court.

       On August 6, 2021, the parties filed the instant Motion to Expedite. Although they

do not ask the Court to expedite its decision on whether or not to transfer venue to the

District of Utah, the parties request expedited resolution of NPS’s request to stay all

deadlines pending resolution of the venue issue in order to obtain certainty as to how they

should proceed.

                                III. LEGAL STANDARD

       A court “has inherent power to control the disposition of the causes on its docket in

a manner which will promote economy of time and effort for itself, for counsel, and for

litigants.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.1962). But district courts may

not exercise this power if it would result in undue delay. Dependable Highway Exp., Inc.

v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir.2007); see also Leyva v. Certified

Grocers of Cal., Ltd., 593 F.2d 857, 864 (9th Cir.1979) (“[a] stay should not be granted

unless it appears likely the other proceedings will be concluded within a reasonable time.”).

Nor may a stay be indefinite in nature. Dependable Highway, 498 F.3d at 1066.

       Even a limited stay may not issue until the Court weighs competing interests,

including: (1) potential prejudice to the non-moving party; (2) hardship and inequity to the

moving party if the action is not stayed; and (3) judicial economy and efficiency. Landis v.

N. Am. Co., 299 U.S. 248, 254–55 (1936). NPS bears the burden of proving that a stay is

warranted. Clinton v. Jones, 520 U.S. 681, 708 (1997) (citing Landis, 299 U.S. at 255).




MEMORANDUM DECISION AND ORDER - 3
          Case 1:21-cv-00219-DCN Document 11 Filed 08/11/21 Page 4 of 6




                                           IV. ANALYSIS

        In its entirety, NPS’s cursory request for a stay states:

        Defendant NPS intends to defend this FOIA suit as necessary in this or any
        other forum. However, in the interests of justice and pursuant to Fed. R. Civ.
        P. 1, Defendant NPS requests that the Court stay all pending deadlines in this
        case, including Defendant’s deadline to respond to the Complaint under Fed.
        R. Civ. P. 12, until after the Court resolves this motion to transfer. It makes
        little sense to force Defendant NPS to mount a defense in the District of Idaho
        when in the interests of justice, the case should be transferred to Utah.

Dkt. 7, at 10. WWP responds that it will be prejudiced by further delay because WWP has

already been waiting over two and a half years for the records responsive to several of the

requests at issue in this suit. Dkt. 8, at 19. The Court must agree.2

        “FOIA represents a congressional mandate for full agency disclosure unless

information falls within a clearly delineated statutory exemption. One of its core purposes

is to keep the citizenry ‘informed about what their government is up to,’ a vital hallmark

of a functioning democracy.” Am. Civil Liberties Union of Wash. v. U.S. Dep’t of

Homeland Sec., No. 17-cv-562-RSL, 2017 WL 2437607, at *1 (W.D. Wash. 2017)

(quoting U.S. Dep’t of Defense v. Fed. Labor Relations Auth., 510 U.S. 487, 495 (1994)).

With respect to some of the FOIA requests at issue in this suit, both WPS and the public’s

right to know what the government is doing has already been delayed for more than two

years. Forcing WWP to wait for a responsive pleading—much less than for responsive

documents—would be unduly prejudicial. Further, given its heavy civil caseload and




2
 However, it should be noted that this long delay was not caused by the Court or this action itself. The
Complaint here was filed a mere three months ago on May 20, 2021. Dkt. 1.


MEMORANDUM DECISION AND ORDER - 4
         Case 1:21-cv-00219-DCN Document 11 Filed 08/11/21 Page 5 of 6




upcoming criminal trials, this Court is unable to predict when it will decide the venue issue.

As such, a stay would be indefinite and would unduly prejudice WWP.

       NPS will also not be subject to hardship or inequity if the stay request is denied.

While NPS suggests in its reply brief that a stay is warranted so the “Government can

respond in the more convenient transferee forum if the motion is granted,” NPS’s answer

or responsive pleading should be substantially similar—if not identical—regardless of

whether this case is ultimately adjudicated in the District of Idaho or in the District of Utah.

Dkt. 9, at 7. NPS will also be required to confer with counsel regarding case management

procedures and deadlines anywhere this case is adjudicated. Forcing them to do so now,

rather than when the venue issue is decided, will not prejudice NPS.

       Finally, the Court’s interest in staying the case at this stage of the litigation is

minimal. The procedural and case management orders in this district are standardized and

require little judicial involvement. Moreover, the Court, like the parties, has an interest is

securing the “speedy” determination of this proceeding. Fed. R. Civ. P. 1. This interest is

furthered by denying NPS’s stay request so this case can move forward.

                                         V. ORDER

       Now, therefore, IT IS HEREBY ORDERED:

       1. The Joint Motion to Expedite Consideration of Defendant’s Request to Stay all

           Deadlines (Dkt. 10) is GRANTED;

       2. The Request for a stay all deadlines, particularly to file an Answer, is DENIED;




MEMORANDUM DECISION AND ORDER - 5
          Case 1:21-cv-00219-DCN Document 11 Filed 08/11/21 Page 6 of 6




        3. NPS shall file an answer or other responsive pleading on or before August 31,

            2021.3


                                                          DATED: August 11, 2021


                                                          _________________________
                                                          David C. Nye
                                                          Chief U.S. District Court Judge




3
  Although NPS’s responsive pleading was due in June, the Court finds good cause to extend the deadline
pursuant to 5 U.S.C. § 552(a)(4)(C) since NPS filed the Motion to Transfer Venue, and requested the stay
of all case deadlines, in June. Although a motion to transfer venue does not alter the time period for
responding to a complaint, the Court’s interest in resolving issues on the merits, rather than on procedural
technicalities, supports allowing NPS until the end of this month to respond to WWP’s Complaint.


MEMORANDUM DECISION AND ORDER - 6
